ORDER
On January 15, 1992 and May 3, 1993, respectively, the Director of the Office of Lawyers Professional Responsibility filed a petition and supplementary petition for disciplinary action with this Court alleging that the respondent Edward M. Cohen, Sr., had committed professional misconduct warranting public discipline. In the petitions, the Director alleges that respondent misappropriated more than $290,000 in client funds; committed numerous trust account violations; engaged in a pattern of misconduct with regard to his representation of several clients which included but was not limited to violating court orders, obstructing court processes, burdening and delaying third parties, neglecting client matters, forging signatures and making misrepresentations to clients; and made misrepresentations to the Director’s Office in order to impede the disciplinary investigation against him.
On June 23, 1993, the Director filed a stipulation for discipline between the Director and respondent. In the stipulation, the respondent waived all of his procedural rights to hearings as provided in Rule 14 of the Rules on Lawyers Professional Responsibility. Respondent also withdrew his answer to the petition and waived his right to interpose an answer to the supplementary petition, acknowledging that, by doing so, the allegations of both the petition and supplementary petition against him would be deemed admitted pursuant to Rule 13, Rules on Lawyers Professional Responsibility. Respondent joined with the Director in recommending that appropriate discipline pursuant to Rule 15, Rules on Lawyers Professional Responsibility, is disbarment. Respondent further agreed to the imposition and payment of $750 in costs and $2,535.50 in disbursements pursuant to Rule 24, Rules on Lawyers Professional Responsibility.
The Court, having considered all of the facts and circumstances surrounding this matter, the petitions of the Director, and the stipulation of the parties, NOW ORDERS:
1. That, effective July 1, 1993, the respondent, Edward M. Cohen, Sr., is disbarred from the practice of law in the State of Minnesota, pursuant to Rule 15 of the Rules on Lawyers Professional Responsibility.
2. That the respondent shall pay to the Director the sum of $750 in costs and $2,535.50 in disbursements pursuant to Rule 24, Rules on Lawyers Professional Responsibility.